UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4109


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRAVIS SINTELL DIALS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00379-RBH-1)


Submitted:   February 9, 2010             Decided:   March 2, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis        Sintell       Dials            pled      guilty     to    one     count    of

conspiracy         to     distribute            and         to        possess     with       intent     to

distribute         cocaine     and       marijuana,              in    violation        of    21    U.S.C.

§ 841(a)(1) (2006).                 In exchange for his plea, the Government

dropped the two remaining charges in the indictment:                                          one count

of possession with intent to distribute cocaine and marijuana,

in   violation          of    21    U.S.C.          §       841(a)(1),          and    one     count    of

possession of a firearm in furtherance of a drug trafficking

crime,    in       violation         of        18       U.S.C.         §   924(c)(1)(A)            (2006).

Pursuant to a stipulation in the plea agreement under Fed. R.

Crim.    P.    11(c)(1)(C),              the    district           court       sentenced       Dials    to

seventy-eight           months      in     prison.               On    appeal,        Dials’s      counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),       in   which      she    asserts            that       there    are       no     meritorious

issues    for      appeal,         but    questions              whether       the     district      court

fully complied with Fed. R. Crim. P. 11 when conducting Dials’s

guilty plea and whether Dials’s sentence was unreasonable or

otherwise violated the law.                         Dials also filed a supplemental

brief challenging his sentence on numerous grounds.                                                For the

reasons that follow, we affirm in part and dismiss in part.

               The      transcript         of    Dials’s           plea    hearing         demonstrates

that the district court fully complied with Rule 11.                                          Dials was

informed of the rights he was giving up by pleading guilty; the

                                                        2
nature of the charges against him, what the government would

have to prove for each charge at trial, and the penalties for

each charge; the relevant fines and applicable forfeitures; and

that     only    the    court     makes      the     ultimate     determination       on

sentencing.            Dials     confirmed         his   understanding       of     this

information, noted that his counsel had done everything Dials

had asked, and reiterated numerous times that it was his desire

to    plead     guilty.        Finally,     the     district    court   ensured      the

existence of a factual basis for the plea.                     See Fed. R. Crim. P.

11(b).

              In addition to the sentencing argument presented by

counsel in the Anders brief, Dials filed a supplemental pro se

brief in which he asserts that his sentence was unreasonable

because the district court failed to correctly calculate his

sentence under the Guidelines, to provide an explanation for the

deviation from the Guidelines range, and to consider the factors

in 18 U.S.C. § 3553(a) (2006).                   However, this court is without

jurisdiction       to       address   Dials’s       claimed     sentencing    errors.

Under 18 U.S.C. § 3742(a)(1) and (a)(2) (2006), a defendant may

appeal when the sentence “was imposed in violation of law [or]

was    imposed    as    a    result   of    an    incorrect     application    of    the

sentencing       guidelines.”         If,   as     here,   a   defendant     has    pled

guilty pursuant to a plea agreement that includes a specific

sentence, he may only pursue an appeal under subsections (a)(3)

                                            3
and (a)(4) only when “the sentence imposed is greater than the

sentence set forth in such agreement.”                      18 U.S.C. § 3742(c)(1)

(2006).       Subsections (a)(3) and (a)(4) permit an appeal of a

sentence that is greater than the Guidelines range or a sentence

“imposed      for    an    offense     for    which       there    is       no    sentencing

guideline and is plainly unreasonable.”                    18 U.S.C. § 3742(a)(3),

(a)(4)    (2006).          The   district         court   imposed       a    sentence      of

seventy-eight months, the exact term of imprisonment specified

in the plea agreement.                Because the sentence imposed was not

greater    than      the   stipulated     sentence,        Dials    may          appeal   only

pursuant to subsections (a)(1) and (a)(2).                    We conclude that the

issues he seeks to raise do not fall within the parameters of

§ 3742(a)(1) or (a)(2).

              First, Dials’s sentence was not imposed in violation

of the law.         The presentence report determined that statutorily

he could be sentenced to a maximum term of twenty years; there

was no governing statutory minimum.                       The seventy-eight month

sentence imposed on Dials is well below the statutory maximum

and therefore not in violation of the law.                        Moreover, although

Dials challenges the application of the sentencing guidelines as

incorrect,     where       a   sentence      is    imposed    pursuant           to   a   Rule

11(c)(1)(C) plea agreement, the sentence is contractual and not

based upon the Guidelines.             See United States v. Cieslowski, 410

F.3d   353,    364    (7th     Cir.   2005).        Accordingly,        application        of

                                             4
§ 3742 requires dismissal of Dials’s appeal of his sentence for

lack of jurisdiction.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Dials’s conviction and dismiss that

part    of   the    appeal     relating   to        his   sentencing.       This    court

requires that counsel inform Dials, in writing, of the right to

petition     the    Supreme     Court    of       the   United   States    for    further

review.      If Dials requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move       in   this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Dials.           We dispense with oral argument because the

facts    and    legal    contentions      are       adequately        presented    in    the

materials      before    the    court     and       argument     would    not     aid    the

decisional process.

                                                                      AFFIRMED IN PART;
                                                                      DISMISSED IN PART




                                              5